DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-7 have been considered but are moot in view of new ground of rejection.
	Applicant argues the cited references, either individually or as a combination, fail to disclose that the deletion of the downloaded sample is in response to the reception of the seek command which specifies a target start time. None of the cited references discloses that the deletion of the downloaded sample(s) is triggered by the reception of the seek command which specify a target start time (page 5).
	In response, although Examiner does not agree with the Applicant’s argument, newly discover, Chen et al. (US 20160323653), is relied on for this teaching as discussed below. In particular, Chen discloses in response to receiving seek request, the HLS segment module 220 initiates the new stream from the identified seek target and terminates a retrieval of a current video stream. The previous video source (source of current video stream), along with any cached content associated with the previous video source, may be discarded from the media player, and the previous source may be replaced by the new video source. For example, the content previously stored within the client device buffer 225 may be discarded. With the existing player buffers at the client device 110 flushed, playback may resume at the client device 110 from the seek target (see for example, paragraphs 0040, 0049-0050). The disclosure of discarding any cached/stored content for previous video source in response to seek request to start playback at a new point is read on deletion of the downloaded sample(s) is triggered by the reception of the seek command which specifies a target start time.
	For reasons given above, rejections of claims 1-5 are discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160323653) in view of either Rachabathuni (US 20190069006) 20170251284) or May Jr. et al. (US 20110246621)
	Note: all documents that are directly or indirectly incorporated by references in their entireties in Chen (see para. 0001, 0032) including application serial No. 14/312,558 (corresponding to 20140380352 -hereinafter referred to as Mangalore) are treated as part of the specification of Chen (see for example, MPEP 2163.07 b).

Regarding claim 1, Chen discloses a multimedia content playback method, comprising:
 	 obtaining a plurality of downloaded samples by downloading via a network a plurality of samples of a multimedia content to a memory (obtaining a plurality video content by downloading, via a network connected to content source, a plurality files/data of video content to storage/client device buffer 225 of client device 110 – see include, but not limited to, figures 1-3, 6, paragraphs 0030-0031, 0039-0040);
	receiving a seek command which specifies a target start time (receiving a seek request which specifies start requested time point and represents as a new DLNA stream beginning with a new PCP block– figure 3, paragraphs 0033-0034, 0040); 
 	deleting one or more of the downloaded samples in response to the reception of the seek command (discarding any cached content associated with of previous video source and/or flush existing player buffers at client device 110 in response to reception of a seek request – see include, but not limited to, figure 3, paragraphs 0040, 0049-0050);
	downloading a target sample corresponding to the target start time that the seek command specifies (receiving a new video corresponding to requested time point of video stream starting from the seek target time point – see include, but not limited to, figure 3, paragraphs 0033-0034, 0040, 0046, 0049-050).  
	Chen further discloses seek target time point, time reference point within the multimedia stream (see for example, paragraphs 0034, 0046) and each segment has a time duration (see for example, Mangalore: paragraph 0032). However, Chen does not explicitly disclose each sample has a time stamp.
	Rachabathuni or May (hereinafter referred to as Rachabathuni/May) discloses each sample has a time stamp (timestamp associated with content of segment/file - see Rachabathuni: paragraphs 0016-0017, 0032, 0041, 0058, 66, 67; May: paragraphs 0120, 0220, 0222, 0225).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of each sample has a time stamp as taught by Rachabathuni/May in order to yield predictable result of improving accuracy of selecting each file/segment of content at specified time stamp associated with each file/segment (see for example, May: paragraph 0220, 0222; Rachabathuni: paragraph 0041).  

Regarding claim 2, Chen in view of Rachabathuni/May discloses the method of claim 1, further comprising: 
 	comparing, in response to the reception of the seek command, the target start time that seek command specifies with at least one of the time stamps of the downloaded sample (comparing, in response to the reception of seek request, the target start time that the seek request targets with at least one of the timestamp of the downloaded/stored video - see include, but not limited to, Chen: figures 3, 5, paragraphs 0016, 0021, 0033, 0034, 0040; Rachabathuni: figures 4-6, paragraphs 0016, 0059, 78-79, 0090-0091; or May: figures 6, 13, 16A-16E, paragraphs 0067, 0132, 0139, 0141, 0148, 0172, 0200, 0214, 0216, 0220); 
 	wherein the step of deleting one or more of the downloaded samples deletes at least one downloaded sample whose time stamp is greater than the target start time (deleting cached/stored content prior to the seek target time point – see include, but not limited to, Chen: figure 3, paragraphs 0034, 0040, 0049-0050).  

Regarding claim 3, Chen in view of Rachabathuni/May discloses the method of claim 1, wherein the step of deleting one or more of the downloaded samples deletes all the downloaded samples (discard any cached/recorded content corresponding to previous content source and/or flush the buffer that stores the video content – see include, but not limited to, Chen: paragraphs 0034, 0040, 0049-0050).  

Regarding claim 4, limitations that correspond to the limitations of claim 1 are analyzed as discussed in the rejection of claims 1-2. Particularly, Chen in view of Rachabathuni/May discloses a multimedia content playback method for a multimedia playback device, comprising: 
 	obtaining, at the multimedia playback device, a plurality of downloaded samples by downloading via a network a plurality of samples of a multimedia content to a memory, wherein each sample has a time stamp (see similar discussion in the rejection of claim 1 and Chen: figures 1-3); 
 	receiving, at the multimedia playback device, a seek command which specifies a target start time (see similar discussion in the rejection of claim 1 and Chen: figures 1-3); 
 	comparing, at the multimedia playback device, the target start time with at least one of the time stamps of the samples that have been downloaded to the memory of the multimedia playback device (see similar discussion in the rejection of claim 2 and include, but not limited to, Chen: figures 2-6, paragraphs 0034, 0040, 0049-0050); and 
 	 downloading, at the multimedia playback device in response to the reception of the seek command, the first sample that is later than the target start time that the seek command specifies and not downloaded rather than downloading the sample corresponding to the target start time that the seek command specifies, wherein memory of the multimedia playback device stores the sample corresponding to the target start time that the seek command specifies (in response to seek request, download new content starting from seek target time point and terminate/stop receiving content prior to the target time point (content correspond to previous content source) and storing content starting from target seek point in memory/buffer of client device -see include, but are not limited to, Chen: figures 2-6, paragraphs 0033-0034, 0037, 0040, 0042, 0049-0050; Rachabathuni: figures 1-2, 4-5, paragraphs 0038, 0044, 0046,  0082, 0091-0092; figures 6, 13, 16A-16E).

Regarding claim 5, limitations of a multimedia content playback device that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Chen in view of Rachabathuni/May discloses the multimedia content playback device (client and/or network attached storage device/computing device – see include, but not limited to, Chen: figures 1-2, 6; Rachabathuni: figures 1-2, 4; May: figures 1, 5), comprising: 
 	a network transceiver circuit (network transceiver circuity with video source/content provider – see include, but not limited to, Chen: figures 1-2, 6, Rachabathuni: figures 1-2, 4; May: figures 1, 5); 
 	a memory, storing a plurality of program instructions or program codes (storage/memory storing a plurality of program instructions/codes - see include, but not limited to, Chen: figures 2, 6; Rachabathuni: figures 1-2, 4, paragraph 0095; May: figures 1, 5); and 
 	a processing unit, coupled to the network transceiver circuit and the memory and configured to execute the program instructions or program codes to perform following actions (see include, but not limited to, Chen: figures 2, 6; Rachabathuni: figures 1-2, 4, paragraph 0095; May: figures 1, 5): 
 	9obtaining a plurality of downloaded samples by using the network transceiver circuit to download a plurality of samples of a multimedia content to the memory, wherein each sample has a time stamp; 
 	receiving a seek command which specifies a target start time; 
 	deleting one or more of the downloaded samples in response to the reception of the seek command; and 
 	downloading a target sample corresponding to the target start time that the seek command specifies to the memory (see similar discussion in the rejection of claim 1 and include, but not limited to, Chen: figures 1-3, 6, paragraphs 0034, 040, 0049-0050; Rachabathuni: figures 1-2, 4, paragraphs 0032, 0038, 0044, 0090-0091, 0095; May: figures 1-3, 5, 16C-16D).  

Regarding claims 6-7, the additional limitations of a multimedia content playback device that correspond to the additional limitations of the method in claims 2-3 are analyzed as discussed in the rejection of claims 2-3.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Russell (US 20150179227) discloses media playback component comprising playback queue and queue bypass comprising in response to seeking, discard/abort the buffered data (see also para. 0143).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
June 17, 2022